DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agrawal, publication number: US 2018/030222.

As per claims 1, 13 and 21, Agrawal teaches a blockchain entity comprising: 
a receiver configured to receive a digital signature of a certification entity for a cooperation between the blockchain entity and an off-chain device (Access controller 310, [0069]); 
a validity checker configured to check whether the digital signature for the cooperation is valid (Validator, [0073][0076]); and 
a controller configured to perform the cooperation with the off-chain device if the digital signature for the cooperation is valid (Access controller 310, [0071]). 



As per claim 3, Agrawal teaches wherein the cooperation is: a transaction between the blockchain entity and the off-chain device; a transfer of assets between the blockchain entity and the off-chain device; or a change of state of at least one of the blockchain entity or the off-chain device (Allowing entry, [0055]). 

As per claims 4, 14 and 15, Agrawal teaches wherein the cooperation is a transfer of an amount of tokens from the blockchain entity to the off-chain device, and wherein the controller is configured to destroy, invalidate, freeze, lock or transfer ownership of the amount of tokens on the blockchain entity if the digital signature for the cooperation is valid (Token, [0009][0011]).

As per claim 5, Agrawal teaches wherein the cooperation is a transfer of an amount of tokens from the blockchain entity to the off-chain device, and wherein the controller is configured to at least temporarily lock or freeze the amount of tokens on the blockchain entity in reaction to receiving a request for the cooperation (waiting for approval, [0050]).

As per claims 6 and 16, Agrawal wherein the cooperation is a transfer of an amount of assets from the off-chain device to the blockchain entity, and wherein the controller is configured to increase a number of assets on the blockchain entity by the 

As per claim 7, Agrawal teaches wherein the cooperation comprises an instruction from the blockchain entity to the off-chain device to change a state of the off-chain entity, and wherein the instruction is an instruction to operate an actuator of the off-chain entity (Entering home, [0055]).

As per claim 8, Agrawal teaches a transmitter configured to transmit a request for approval of the cooperation to the certification entity (Consensus, [0093-0094][0098]).

As per claims 9 and 18, Agrawal teaches wherein the receiver is configured to receive a request for the cooperation (Request, [0064]).

As per claim 10, Agrawal teaches wherein the receiver is configured to receive the request for the cooperation from the off-chain entity, wherein the request for the cooperation includes a digital signature of the off-chain entity for the cooperation, wherein the validity checker is further configured to check whether the digital signature of the off-chain entity for the cooperation is valid, and wherein the blockchain entity further comprises a transmitter configured to transmit a request for approval of the cooperation to the certification entity if the digital signature of the off-chain entity for the cooperation is valid (Consensus [0076], Pin and Token, [0049][0055]).



As per claim 19, Agrawal teaches a certification device for blockchain operations, the certification device comprising: 
a signature generator configured to generate a digital signature for a cooperation between a blockchain entity and an off-chain entity (Generating tokens, [0009][0072]); and 
a transmitter configured to transmit the digital signature to the blockchain entity (receiving tokens, [0069]).

As per claim 20, Agrawal teaches further comprising: 
a receiver configured to receive a request for signing the cooperation including a digital signature for the cooperation by the off-chain entity; and 
a validity checker configured to check whether the digital signature for the cooperation by the off-chain entity is valid, 
wherein the signature generator is configured to generate the digital signature if the digital signature for the cooperation by the off-chain entity is valid (Access controller 310, [0069-0073]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, publication number: US 2018/030222 in view of Dunjic, publication number: US 2019/0372993.

As per claim 11, Agrawal teaches authenticating a user in a blockchain based system. 
Agrawal does not teach further comprising: a transmitter configured to transmit a request for approval of the cooperation to the certification entity, wherein the digital signature is based on a counter value.

In an analogous art, Dunjic teaches further comprising: a transmitter configured to transmit a request for approval of the cooperation to the certification entity, wherein the digital signature is based on a counter value (transmitting a nonce with a token to prevent replay attacks, [0067]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Agrawal’s authentication system 

As per claim 12, the combination teaches wherein the request for approval includes the counter value (Dunjic: Nonce, [0067]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494